As filed with the Securities and Exchange Commission on November 13, Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. FORMS-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 COGDELL SPENCER INC. (Exact name of registrant as specified in its charter) Maryland 20-3126457 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 4401 Barclay Downs Drive, Suite300 Charlotte, North Carolina 28209-4670 (704)940-2900 (Address, including zip code and telephone number, including area code, of registrant’s principal executive offices) Frank C. Spencer Chief
